Citation Nr: 0029946	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to July 
1979.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 1999 RO decision which granted an 
increased rating, from 30 percent to 50 percent, for the 
veteran's service-connected schizophrenia.  He appeals for a 
higher rating.


FINDING OF FACT

The veteran's service-connected schizophrenia is productive 
of no more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
schizophrenia have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9204 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1978 to July 
1979.  Service medical records are negative for psychiatric 
complaints or diagnosis.  

VA medical records show that veteran was hospitalized in 
March 1980 for an acute schizophrenia episode.  Thereafter, 
he received outpatient psychotherapy for schizophrenia, 
undifferentiated.  

In a July 1980 decision, the RO granted service connection 
and a 50 percent rating for schizophrenia, undifferentiated 
type.

In rating decisions in 1982 and 1989, the RO reduced the 
rating of the veteran's service-connected schizophrenia to 30 
percent and 10 percent, respectively, on the basis of VA 
examinations showing sustained improvement in the level of 
the veteran's symptomatology (examinations in 1981, 1983, and 
1989 show schizophrenia was in remission).  

In October 1996, the veteran was hospitalized at the VA due 
to early psychotic decompensation in association with 
cessation of his Stelazine six months previously.  It was 
noted that he had functioned for prolonged periods of time on 
low doses of Stelazine (2 to 5 mg. a day) and that after 15 
years of good functioning the medication was stopped in 
December 1995.  He was discharged after 17 days, with a 
diagnosis of schizoaffective disorder versus bipolar disorder 
manic, with psychotic features, in remission.  (The doctor 
noted the first diagnosis was more likely.)  He was given 
Stelazine 10 mg. a day, to be gradually reduced.  

In a November 1996 psychiatric evaluation by Jean Dalpe, 
M.D., the veteran was diagnosed with bipolar disorder, manic 
in remission.  The doctor noted that the veteran was 
apparently misdiagnosed with schizophrenia many years 
previously and that it was not unusual for patients with 
bipolar disorder to present in a psychotic state on the first 
episode.  The veteran was continued on Stelazine and started 
on Lithium.  

On a November 1996 VA examination, the veteran was diagnosed 
with schizoaffective disorder, and he was declared competent 
for VA purposes.  

In a December 1996 decision, the RO granted an increased 30 
percent rating for schizophrenia.  

Medical records from Dr. Dalpe show that in December 1996 the 
veteran reported continued euthymic mood with no symptoms of 
mania or depression.  The diagnosis was bipolar disorder, 
manic, in remission.  In February 1997, the veteran reported 
he had been "losing control," noting emotional lability 
with uncontrollable laughter and tears.  The diagnosis was 
bipolar disorder, manic, of moderate severity.  (The doctor 
noted the veteran had been misdiagnosed as a schizophrenic in 
the VA system.)  The veteran's Lithium medication was 
increased.  

In February-March 1997, the veteran was hospitalized for ten 
days at the VA after experiencing mood swings and bouts of 
uncontrollable and inappropriate behavior.  The veteran's 
wife reported fearing for her and her daughter's safety.  
After 10 days, the veteran was discharged in March 1997 with 
a diagnosis of schizophrenic disorder versus schizoaffective 
disorder and a Global Assessment of Functioning (GAF) scale 
score of 30 to 40 (on admission) and 60 to 70 (on discharge).  
At discharge, the veteran was declared competent and 
employable and given Stelazine (5 mg. twice a day).  

VA outpatient records show that in April 1997 the veteran was 
euthymic and his psychiatric disorder was in remission.  

In a June 1997 decision, the RO denied an increased rating 
for schizophrenia.  The RO notified the veteran of the 
decision, but he did not appeal.  

VA outpatient records in 1997 and 1998 show the veteran 
continued to receive psychotherapy.  In June 1997, the 
veteran requested a decrease in Stelazine due to fatigue.  In 
July 1997, his wife indicated her fear that the veteran would 
decompensate again.  The veteran reported that certain 
aspects of his relationship with his wife was going well, 
such as socializing with friends and teaching their daughter 
new things.  In October 1997, he wanted to reduce his 
Stelazine dose (to 5 mg. a day).  The diagnosis was psychosis 
in remission.  In January 1998, he reported feeling well and 
more energetic than he had been on higher doses of Stelazine.  
The assessment was good remission.  In February 1998, he 
reported mild mood swings that were not disruptive nor 
interfering with work.  His medication dosage was increased.  
In April 1998, he reported his wife wanted a divorce, citing 
the veteran's illness and her fear that he would get sick 
again.  The assessment indicated the veteran was depressed 
regarding his marriage.  In May 1998, he reported he was 
feeling good, he had a great relationship with his daughter, 
and work was going well.  An examination revealed some weight 
loss, flat affect, normal speech flow, and depressive speech 
content.  

VA outpatient records show that in July 1998 the veteran 
reported to Dr. Koster he had no psychotic symptoms but was 
somewhat sad over his marital separation.  He wanted his 
medication reduced gradually back to 2 mg. a day.  He 
reported he worked full-time for the post office and 
exercised regularly at a gym.  He stated he socialized mainly 
with his sisters, saw his daughter twice a week, and played 
in an ice hockey league.  In the assessment, the veteran 
appeared to be in excellent remission and his medication 
dosage was slightly reduced.  In October 1998, he reported to 
Dr. Koster that he had a cordial relationship with his 
estranged wife, saw his daughter twice weekly, and visited 
with his sisters.  The assessment was schizophrenia in 
excellent remission.  His medication dosage was reduced.  
From October to December 1998, the veteran reported to a 
psychologist that he was feeling good on his present dosage 
but that he was depressed particularly over the decline of 
his marriage.  His speech was normal and his affect was 
depressed.  

In December 1998, the veteran filed a claim for an increased 
rating for his service-connected schizophrenia.  

At a December 1998 VA outpatient visit, the veteran reported 
to Dr. Koster that he was feeling some depression on the 
lower dose of Stelazine and that an increase in his dose 
helped his moods.  He reported sleeping well.  He stated that 
he was playing in a hockey league and enjoying it and that he 
had plans for a ski trip with friends from work (he also 
mentioned joining a health club but could not afford it at 
present).  He stated he had been visiting his daughter on a 
weekly basis.  The assessment was psychosis in remission, 
euthymic.  The veteran was continued on Stelazine (8 mg. a 
day).  

On a January 1999 VA psychiatric examination, it was noted 
the veteran currently took Stelazine (8 mg. a day) and that 
such dosage had been altered markedly several times in the 
past.  It was further noted that there had been two 
hospitalizations in recent years which had followed attempts 
to decrease or discontinue the Stelazine.  In his current 
situation, the veteran emphasized most the fact that his wife 
was seeking a divorce and that he felt devastated by this.  
He stated that his wife did not feel secure around him after 
his hospitalizations and struggle to recover from his illness 
and that she had arranged for a babysitter to watch their 
daughter when she was away on travel for work.  He stated his 
own sister was in agreement with his wife and suggested he be 
assigned a guardian.  He indicated his suspicion that his 
sister was concerned that he had not kept himself up well.  
(He said she called him to remind him to obtain a haircut and 
complained he had not brushed his teeth in three days).  He 
stated his father-in-law expressed concern that he might 
become violent, based on the way the veteran looked at him.  
The veteran denied any problem with acting on violent 
feelings with one exception prior to his first psychiatric 
hospitalization.  

Regarding his work situation, the veteran reported to the 
doctor that he had remained employed with the postal service 
for the past 13 years, delivering express packages.  He 
related that in the past month two supervisors separately 
consulted him, which concerned his falling behind on the 
delivery schedule and not being himself (which the veteran 
was unclear about).  He complained of excessive worrying, 
poor self-esteem, lack of energy and interest, growing self-
imposed isolation, suspicion of others, abandonment of 
previous activities, panicky periods (the doctor noted there 
was not enough evidence to diagnose them as full panic 
attacks), hypomanic behavior, mood swings, and agitation.  
Despite these complaints, the veteran stated he had not 
requested inpatient treatment because he was fearful that 
hospitalization would jeopardize his access to his daughter 
with whom he visited weekly.  He also stated he was 
scrupulous in keeping up good attendance at work because he 
feared losing his job if he remained home as often as he felt 
like doing so.  He identified the work setting as one in 
which he was non-trusting of the good intentions and motives 
of others.  He reported he struggled to adequately perform a 
job that had previously been easy for him (he cited his 
difficulty in using a new scanner at work).  

The VA doctor noted that all the veteran's complaints and 
reports of poor adjustment were in marked contrast to VA 
outpatient treatment notes, citing to Dr. Koster's 
description of the veteran in remission from schizophrenia 
with very good adjustment over the last six months.  In 
contrast, the doctor noted that treatment notes from Dr. 
Gammon (the psychologist) reflected more explicitly that the 
veteran had a continuing serious problem with depressive 
aspects.  On mental status examination, the veteran appeared 
moderately anxious with a depressed, somewhat hopeless, 
approach to his situation.  He was not psychotic, and there 
was no evidence of manic or hypomanic behavior.  He was well-
oriented, and there was evidence of clear thinking and normal 
speech (i.e., in flow and content).  His memory did not seem 
obviously impaired.  He denied homicidal ideation and visual 
and auditory hallucinations.  He had had suicidal ideation in 
the past, including in fairly recent times, but denied ever 
having acted on these thoughts and did not believe that he 
would do so in the future.  The diagnosis was schizoaffective 
disorder with prominence of negative symptoms, of moderate 
severity; the GAF scale score was 50.  

In a February 1999 statement, the veteran indicated that his 
condition worsened after he was taken off medication 
(Stelazine) by his VA psychiatrist, Dr. Koster.  Without his 
medication, he alleged, he had become withdrawn from his 
family and friends, his work performance had suffered, he had 
become violent, and his judgment had become impaired.  He 
stated that he was hospitalized and that although he was now 
taking medication it was an "ordeal" to cope with what he 
had easily done prior to having been taken off his 
medication.  He also noted that his wife was seeking a 
divorce because she believed he would never be the same as he 
was prior to stopping his medication.  He alleged that his 
confidence and motivation were at an all time low level and 
that he no longer enjoyed life as he once had.  He felt the 
severity of his condition warranted a 70 percent rating.  

In a February 1999 VA outpatient record, a psychologist 
indicated that the veteran looked much better, physically and 
psychologically, than on his previous visit.  They discussed 
the veteran's sadness over his pending divorce.  The veteran 
reported he saw his daughter regularly.  A mental status 
examination revealed clear thinking, normal speech (i.e., in 
flow and content), and appropriate affect.  The veteran was 
to continue his psychotherapy.  

In an April 1999 decision, the RO granted an increased 
rating, from 30 percent to 50 percent, for schizophrenia.

In his substantive appeal, dated in May 1999 and received by 
the RO in June 1999, the veteran stated that his rating for 
schizophrenia should be 70 percent.  

II.  Analysis

The veteran contends that his service-connected psychiatric 
disorder is more disabling than reflected by the rating 
assigned by the RO.  The Board is satisfied that all relevant 
evidence has been properly developed, and that no further 
development is required to comply with the duty to assist. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected schizophrenia is currently 
rated as 50 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9204.  (The recent VA examination diagnosed 
him with schizoaffective disorder, but that and other mental 
disorders have the same rating criteria as schizophrenia.)  
Schizophrenia and other mental disorders are rated 50 percent 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

The veteran claims that his service-connected schizophrenia 
warrants a rating higher than 50 percent.  However, after 
consideration of all evidence of record, the Board concludes 
that the veteran's schizophrenia is not more than 50 percent 
disabling and does not meet the rating criteria for a 70 
percent rating under the regulations.  The medical evidence 
shows that he has received ongoing psychotherapy and that in 
recent years he has been hospitalized twice at the VA for his 
service-connected psychiatric disorder (the last of such 
hospitalizations was more than a year before his current 
claim for an increased rating).  These hospitalizations 
occurred following reduction or cessation of the veteran's 
medication which had enabled him to function well for a long 
period of time.  Soon after his 1996 hospitalization, his 
illness went into remission.  After his 1997 hospitalization, 
he was declared employable and given a GAF score of 60 to 70.  
Subsequent treatment records in 1997 indicate that the 
veteran's psychosis was in remission and that he was relating 
well to his wife and daughter and socializing with friends.  
In April 1998, the veteran reported his wife wanted a 
divorce, and he began exhibiting depressive symptoms.  
Nevertheless, about that time he reported his work was going 
well and he exercised regularly at a gym.  Although he also 
related that he socialized mainly with family members such as 
his sisters, he noted he played in an ice hockey league and 
had plans for a ski trip with friends from work.  Throughout 
1998, Dr. Koster noted the veteran's schizophrenia was in 
remission.  The current claim for an increased rating for 
schizophrenia was filed in December 1998 (the condition was 
then rated 30 percent and the RO thereafter increased the 
rating to 50 percent).

On the 1999 VA examination, the veteran reported that others, 
i.e., his wife, sister, and father-in-law, had concerns about 
his mental well-being.  Nevertheless, the record shows that 
he has not been hospitalized for a psychiatric problem since 
early 1997 and that in spite of having problems with 
depressive symptoms his schizophrenia has been in remission 
with good adjustment.  Also, despite his reports on the VA 
examination of having to struggle to perform his job and of 
being suspicious of the good intentions and motives of co-
workers, the veteran has remained working for the post office 
for the past 13 years and was careful about keeping up his 
job attendance.  On the examination, he had numerous 
subjective complaints, to include excessive worrying, poor 
self-esteem, lack of energy and interest, growing self-
imposed isolation, panicky periods, hypomanic behavior, and 
mood swings.  The doctor noted, however, that there was 
inadequate evidence to diagnosis full panic attacks.  
Moreover, a mental status examination only revealed the 
veteran to be anxious and depressed.  His diagnosis of 
schizoaffective disorder with a prominence of negative 
symptoms was determined to be moderate in degree, and his GAF 
score was 50.  A subsequent 1999 VA outpatient treatment 
record indicated that the veteran was looking much better 
physically and psychologically and that a mental status 
evaluation revealed no obvious impairments.  

The reported GAF score on the VA examination suggests serious 
impairment.  It is noted, however, that an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  That is, the 
disability rating depends on evaluation of all the evidence.  
At any rate, in addition to the GAF score, the VA examiner 
indicated that the veteran's psychiatric disorder was 
productive of moderate impairment.  

The recent medical evidence reflects few of the symptoms 
which typify a 70 percent mental disability under the rating 
criteria.  In fact, many of the symptoms listed in the 
criteria for the current 50 percent rating are absent.  
Although the veteran has been affected by some psychiatric 
symptoms, he is shown to function well in both social and 
occupational contexts.  In sum, the recent clinical findings 
reveal the veteran's service-connected psychiatric disorder 
is productive of no more than some occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms (criteria for a 50 percent rating).  

In conclusion, the preponderance of the evidence is against a 
rating in excess of 50 percent for schizophrenia.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim for 
an increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for schizophrenia is denied.  



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

